714 F.2d 95
RETIRED PUBLIC EMPLOYEES' ASSOCIATION OF CALIFORNIA, et al.,Plaintiffs/Appellees,v.STATE OF CALIFORNIA, et al., Defendants/Appellants.
No. 80-4246.
United States Court of Appeals,Ninth Circuit.
Decided Aug. 26, 1983.

Robert E. Murphy, Deputy Atty. Gen., San Francisco, Cal., for plaintiffs/appellees.
Fred D. Lonsdale, Davis, Cowell & Bowe, San Francisco, Cal., for defendants/appellants.
Appeal from the United States District Court for the Northern District of California, William A. Ingram, Judge.
Before ANDERSON and SCHROEDER, Circuit Judges, and RICHEY,* District Judge.
On July 6, 1983, the United States Supreme Court vacated our decision in this case reported at 677 F.2d 733, and remanded.


1
Our decision is accordingly vacated and this cause is remanded to the district court, --- U.S. ----, 103 S. Ct. 3565, 76 L.Ed.2d ---, for further consideration in light of  Arizona Governing Committee for Tax Deferred Annuity and Deferred Compensation Plans v. Norris, 463 U.S. ----, 103 S. Ct. 3492, 76 L.Ed.2d --- (1983).


2
IT IS SO ORDERED.



*
 The Honorable Mary Anne Richey, United States District Judge for the District of Arizona, sitting by designation